   Case 2:19-cv-00852-PLD Document 13 (Ex Parte)           Filed 08/05/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


THOMAS W. BEATTY,                           Civil Action No. 2:19-cv-00852-PLD
       Plaintiff,
               v.
EQUIFAX INFORMATION SERVICES
LLC; EXPERIAN INFORMATION
SOLUTIONS, INC.; AND TRANS
UNION LLC,
       Defendants.


       CONSENT TO JURISDICTION BY UNITED STATES MAGISTRATE JUDGE

       In accordance with the provisions of Section 636(c)(1) of Title 28, United States
Code, the undersigned counsel of record for Plaintiff, Clayton S. Morrow, in the above-
captioned civil matter hereby voluntarily consents to have a United States Magistrate
Patricia L. Dodge conduct any and all further proceedings in the case, including trial and
entry of a final judgment, with direct review by the United States Court of Appeals for the
Third Circuit if an appeal is filed.

                                                Respectfully submitted:
                                                /s/ Clayton S. Morrow
                                                Clayton S. Morrow
                                                PA I.D. No. 53521

                                                Morrow & Artim, PC
                                                304 Ross Street, Seventh Floor
                                                Pittsburgh, PA 15219
                                                (412) 281-1250 – phone
                                                (412) 209-0656 – direct phone
                                                (412) 753-0330 – fax
                                                csm@ConsumerLaw365.com
                                                Attorney for Plaintiff

                                                August 5, 2019
                                                Date
